         Case 1:19-cr-00373-PGG Document 50 Filed 09/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA                  :

              v.                          :             19 Cr. 373 (PGG)

MICHAEL AVENATTI                          :

            Defendant.             :
___________________________________

              DEFENDANT AVENATTI’S NOTICE OF MOTION FOR
            ISSUANCE OF SUBPOENA DUCES TECUM, PURSUANT TO
            RULE 17(C), TO CUSTODIAN OF RECORDS OF NIKE, INC.

       PLEASE TAKE NOTICE, that upon the Declaration of Scott A. Srebnick, Esq., the

exhibits thereto, and the accompanying Memorandum of Law, and pursuant to Fed.R.Crim.P.

17(c), defendant Michael Avenatti will move this Court before the Honorable Paul G.

Gardephe at the United States Courthouse, 40 Foley Square, Courtroom 705, New York, New

York 10007, for an Order authorizing the service of a subpoenas duces tecum, returnable on

or before October 15, 2019, on the Custodian of Records of Nike, Inc.

Dated: September 6, 2019

                                          Respectfully submitted,

                                          By:    /s/Scott A. Srebnick
                                                 Scott A. Srebnick, P.A.
                                                 201 South Biscayne Boulevard
                                                 Suite 1210
                                                 Miami, FL 33131
                                                 Telephone: (305) 285-9019
                                                 Facsimile: (305) 377-9937
                                                 E-Mail: Scott@srebnicklaw.com
         Case 1:19-cr-00373-PGG Document 50 Filed 09/06/19 Page 2 of 2



                                            By:   /s/Jose M. Quinon
                                                  Jose M. Quinon, P.A.
                                                  2333 Brickell Avenue, Suite A-1
                                                  Miami, FL 33129
                                                  Telephone: (305) 858-5700
                                                  Facsimile: (305) 358-7848
                                                  E-Mail: jquinon@quinonlaw.com

                                                  Attorneys for Defendant Michael Avenatti



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, I caused a true and correct copy of the

foregoing to be served by electronic means, via the Court’s CM/ECF system, on all counsel

registered to receive electronic notices.


                                            /s/Scott A. Srebnick
                                            Scott A. Srebnick
